PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

RICKY JAMISON,                                   )     CASE NO. 3:19-CV-2834
                                                 )
               Petitioner,                       )
                                                 )     JUDGE BENITA Y. PEARSON
               v.                                )
                                                 )
ANNETTE CHAMBERS SMITH,                          )     MEMORANDUM OF OPINION
                                                 )     AND ORDER
               Respondent.                       )     [Resolving ECF No. 2]



       Pending is pro se Petitioner Ricky Jamison’s Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254. ECF No. 1. For the reasons that follow, the Petition is denied and

the action is dismissed.

                                         I. Background

       Petitioner is currently incarcerated in the Chillicothe Correctional Institution, having been

convicted in the Lucas County Court of Common Pleas in 2012 on charges of rape and

kidnaping.1 He does not challenge his conviction or his sentence. Instead, Petitioner asserts

claims pertaining to medical treatment for a “knots-tumor” in his leg. ECF No. 1 at PageID #:

16. He seeks an MRI and surgery, if necessary, to remove the knots. See id.

                                     II. Law and Analysis

       Promptly after the filing of a habeas petition, the Court must undertake a preliminary



        1
           According to the Ohio Department of Rehabilitation & Correction website
(https://appgateway.drc.ohio.gov/OffenderSearch/Search/Details/A668066 (last visited April 6,
2020)), Petitioner is currently confined at the Chillicothe Correctional Institution.
(3:19CV2834)

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see also 28 U.S.C. § 2243. Rule 4 permits sue sponte dismissal

of a habeas petition that raises legally frivolous claims or contains factual allegations that are

palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999) (noting that,

under Rule 4 of the Rules Governing Section 2254 Cases, a district court can summarily dismiss

the petition without requiring a response from the government if the petition and exhibits plainly

show that petitioner is not entitled to relief); see also McFarland v. Scott, 512 U.S. 849, 856

(1994) (“Federal courts are authorized to dismiss summarily any habeas petition that appears

legally insufficient on its face.”); Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (noting that

district courts have a duty to “screen out” petitions that lack merit on their face).

        Federal law provides two main avenues to relief for claims related to imprisonment: (1) a

petition for a writ of habeas corpus, 28 U.S.C. § 2254; and (2) a civil rights complaint under 42

U.S.C. § 1983. Muhammed v. Close, 540 U.S. 749, 750 (2004). Habeas corpus petitions allow

for challenges to the validity of any confinement or to factors affecting its duration. Id.

Constitutional claims that challenge the conditions of a prisoner’s confinement, “fall outside of

that core [of habeas corpus] and may be brought pursuant to § 1983.” Nelson v. Campbell, 541

U.S. 637, 643 (2004); see also Hodges v. Bell, 170 F. App’x 389, 392 (6th Cir. 2006). Because,

Plaintiff’s claims of inadequate medical care pertain to the conditions of his confinement and not

to the fact or duration of his confinement, he must assert them in a civil rights action under 42

U.S.C. § 1983. He cannot bring them in a petition for a writ of habeas corpus.


                                                   2
(3:19CV2834)

       Accordingly, Petitioner’s Application to Proceed in Forma Pauperis (ECF No. 2) is

granted, the Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1) is

denied, and this action is dismissed pursuant to Rule 4 of the Rules Governing Section 2254

Cases. The Court certifies pursuant to 28 U.S.C. §1915(a)(3) that an appeal from this decision

could not be taken in good faith, and there is no basis upon which to issue a certificate of

appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).


       IT IS SO ORDERED.



 April 6, 2020                                  /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                 3
